EXHIBIT 10.1


TENTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
This TENTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT,
dated as of May 9, 2017 (this “Amendment”), is entered into by and among THE
PRIVATEBANK AND TRUST COMPANY (in its individual capacity, “PrivateBank”), as
administrative agent for the lenders (the “Lenders”) party to the Loan Agreement
(as defined below) (in such capacity, together with its successors and assigns,
the “Administrative Agent”), the Lenders, and each of WESTMORELAND COAL COMPANY,
a Delaware corporation (“Westmoreland Parent”), WESTMORELAND ENERGY LLC, a
Delaware limited liability company (“Westmoreland Energy”), WESTMORELAND – NORTH
CAROLINA POWER, L.L.C., a Virginia limited liability company (“Westmoreland
NC”), WEI-ROANOKE VALLEY, INC., a Delaware corporation (“WEI”), WESTMORELAND –
ROANOKE VALLEY, L.P., a Delaware limited partnership (“Westmoreland Roanoke”),
WESTMORELAND PARTNERS, a Virginia general partnership (“Westmoreland Partners”),
WESTMORELAND RESOURCES, INC., a Delaware corporation (“Westmoreland Resources”),
WESTMORELAND COAL SALES COMPANY, INC., a Delaware corporation (“Coal Sales”),
WRI PARTNERS, INC., a Delaware corporation (“WRI”), WCC LAND HOLDING COMPANY,
INC., a Delaware corporation (“WCC”), WESTMORELAND CANADA LLC, a Delaware
limited liability company (“WC LLC”), WESTMORELAND ENERGY SERVICES, INC., a
Delaware corporation (“WES”), WESTMORELAND MINING LLC, a Delaware limited
liability company (“WML”), WESTERN ENERGY COMPANY, a Montana corporation
(“WECO”), TEXAS WESTMORELAND COAL CO., a Montana corporation (“TWCC”),
WESTMORELAND SAVAGE CORPORATION, a Delaware corporation (“Savage”), DAKOTA
WESTMORELAND CORPORATION, a Delaware corporation (“Dakota”), and BUCKINGHAM COAL
COMPANY, LLC, an Ohio limited liability company (“Buckingham”) and HAYSTACK COAL
COMPANY, a Delaware corporation (“Haystack; together with Westmoreland Parent,
Westmoreland Energy, Westmoreland NC, WEI, Westmoreland Roanoke, Westmoreland
Partners, Westmoreland Resources, Coal Sales, WRI, WCC, WC LLC, WES, WML, WECO,
TWCC, Savage, Dakota and Buckingham, each individually a “US Borrower” and
collectively, the “US Borrowers”), WESTMORELAND CANADIAN INVESTMENTS L.P., a
limited partnership organized and existing under the laws of the Province of
Quebec (“WC Investments”), WESTMORELAND CANADA HOLDINGS, INC., a corporation
organized and existing under the laws of the Province of Alberta (“Westmoreland
Canada”), WESTMORELAND PRAIRIE RESOURCES INC., a corporation organized and
existing under the laws of the Province of Alberta (“WPR”), and PRAIRIE MINES &
ROYALTY ULC, an unlimited liability company organized under the laws of the
Province of Alberta (“PMRL”; together with WC Investments, Westmoreland Canada
and WPR, each individually a “Canadian Borrower” and collectively, the “Canadian
Borrowers”), and WCC HOLDING B.V., a B.V. organized and existing under the laws
of the Netherlands (“WCC BV”; together with the US Borrowers and the Canadian
Borrowers, collectively, the “Borrowers”).
W I T N E S S E T H:
WHEREAS, the Borrowers, the Administrative Agent and the Lenders entered into a
certain Second Amended and Restated Loan and Security Agreement dated as of
December 16, 2014, as


 
 
 

 

--------------------------------------------------------------------------------

EXHIBIT 10.1


amended by that certain Joinder and First Amendment to Second Amended and
Restated Loan and Security Agreement dated March 26, 2015, that certain Consent
and Second Amendment to Second Amended and Restated Loan and Security Agreement
dated as of May 29, 2015, that certain Third Amendment to Second Amended and
Restated Loan and Security Agreement dated as of December 31, 2015, that certain
Consent and Fourth Amendment to Second Amended and Restated Loan and Security
Agreement dated as of January 29, 2016, that certain Fifth Amendment to Second
Amended and Restated Loan and Security Agreement dated as of May 3, 2016, that
certain Sixth Amendment to Second Amended and Restated Loan and Security
Agreement dated as of June 28, 2016, that certain Seventh Amendment to Second
Amended and Restated Loan and Security Agreement dated as of September 30, 2016,
that certain Eighth Amendment to Second Amended and Restated Loan and Security
Agreement dated as of October 12, 2016 and that certain Consent and Ninth
Amendment to Second Amended and Restated Loan and Security Agreement dated as of
March 13, 2017 (as further amended, restated, supplemented or otherwise modified
from time to time, the “Loan Agreement”) pursuant to which the Borrowers
established certain financing arrangements with the Lenders; and
WHEREAS, the Lenders and the Borrowers desire to further amend the Loan
Agreement in accordance with, and subject to the terms and conditions of, this
Amendment.
NOW, THEREFORE, for and in consideration of the premises and mutual agreements
herein contained and for the purposes of setting forth the terms and conditions
of this Amendment, the parties, intending to be bound, hereby agree as follows:
Section 1.Incorporation of the Loan Agreement. All capitalized terms which are
not defined hereunder shall have the same meanings as set forth in the Loan
Agreement, and the Loan Agreement, to the extent not inconsistent with this
Amendment, is incorporated herein by this reference as though the same were set
forth in its entirety. To the extent any terms and provisions of the Loan
Agreement or the other Loan Documents are inconsistent with the amendments set
forth in Section 2 below, such terms and provisions shall be deemed superseded
hereby. Except as specifically set forth herein, the Loan Agreement and the
other Loan Documents shall remain in full force and effect and its provisions
shall be binding on the parties hereto.
Section 2.    Amendments to the Loan Agreement.
(a)    Section 14.1 of the Loan Agreement is hereby amended and restated to read
as follows:
“14.1    Fixed Charge Coverage.
14.1.1 US Consolidated Fixed Charge Coverage. Westmoreland Parent and its US
Subsidiaries shall not permit the ratio of US EBITDA to US Fixed Charges for
each period of four consecutive quarters to be less than 0.9:1.0 tested on the
last day of each quarter. Notwithstanding the foregoing, (i) solely for the
quarterly periods ended March 31, 2017, June 30, 2017, September 30, 2017,
December 31, 2017 and March 31, 2018, US Consolidated Fixed


 
2
 




--------------------------------------------------------------------------------

EXHIBIT 10.1


Charge Coverage will only be tested to the extent Excess Availability at such
quarter end is less than $5,000,000, and (ii) US EBITDA may be increased by
(a) the amount of Alternative Minimum Tax Credits, as defined by the U.S.
Internal Code, received by the US Borrowers during any period of determination,
not to exceed $3,000,000 in the aggregate and (b) the amount of unrestricted
cash, free and clear of all liens, claims and encumbrances, which is transferred
from BP Energy Company to Borrowers’ operating account on deposit with
Administrative Agent relating to the ROVA power plant project in an amount not
to exceed $10,000,000 in the aggregate at any time, which amount will be added
to US EBITDA in the quarter in which such funds are received in the Borrowers’
operating account.
14.1.2 Canadian Consolidated Fixed Charge Coverage. The Canadian Borrowers shall
not permit the ratio of Canadian EBITDA to Canadian Fixed Charges for each
period of four consecutive quarters to be less than 0.9:1.0 tested on the last
day of each quarter. Notwithstanding the foregoing, solely for the quarterly
periods ended March 31, 2017, June 30, 2017, September 30, 2017, December 31,
2017 and March 31, 2018, Canadian Consolidated Fixed Charge Coverage will only
be tested to the extent Excess Availability under the Canadian Revolving Loan
Commitment at such quarter end is less than $5,000,000. Further, Canadian EBITDA
may be increased by the amount of the payments received by PMRL from Capital
Power L.P. in connection with amending the Genesee JV Agreement (the
“Accelerated Receivable Payment”) in an amount of $52,595,000 to be allocated as
an addition to Canadian EBITDA as follows: (i) up to $44,000,000 may be
allocated to Canadian EBITDA during fiscal year 2017 across such calendar
quarters as the Borrowers determine in their reasonable discretion and (ii) all
remaining amounts not allocated to Canadian EBITDA during fiscal year 2017 may
be allocated to Canadian EBITDA during the first quarter of fiscal year 2018.
14.1.3 Consolidated Fixed Charge Coverage. Westmoreland Parent, its US
Subsidiaries and the Canadian Borrowers shall not permit the ratio of
Consolidated EBITDA to Consolidated Fixed Charges for each period of four
consecutive quarters to be less than 1.10:1.0 tested on the last day of each
quarter beginning with the quarterly period ending June 30, 2016.
Notwithstanding the foregoing, Consolidated EBITDA may be increased by (i) the
amount of Alternative Minimum Tax Credits, as defined by the U.S. Internal
Revenue Code, received by the US Borrowers during any period of determination,
not to exceed $3,000,000, (ii) the amount of unrestricted cash, free and clear
of all liens, claims and encumbrances,


 
3
 




--------------------------------------------------------------------------------

EXHIBIT 10.1


which is transferred from BP Energy Company to Borrowers’ operating account on
deposit with Administrative Agent relating to the ROVA power plant project in an
amount not to exceed $10,000,000 in the aggregate at any time, which amount will
be added to US EBITDA in the quarter in which such funds are received in the
Borrowers’ operating account and (iii) the amount of the payments received by
PMRL from Capital Power L.P. in connection with amending the Genesee JV
Agreement in an amount of $52,595,000 to be allocated as an addition to Canadian
EBITDA as follows: (i) up to $44,000,000 may be allocated to Canadian EBITDA
during fiscal year 2017 across such calendar quarters as the Borrowers determine
in their reasonable discretion and (ii) all remaining amounts not allocated to
Canadian EBITDA during fiscal year 2017 may be allocated to Canadian EBITDA
during the first quarter of fiscal year 2018.
Section 3.    Effectiveness Conditions. The amendments and other agreements set
forth herein shall be effective upon the satisfaction of all of the following
conditions precedent, each to the satisfaction of the Administrative Agent in
its sole discretion:
(a)    Receipt by the Administrative Agent from each of the Lenders, the
Administrative Agent and Borrowers, of a counterpart of this Amendment signed on
behalf of such party;
(b)    Receipt by the Administrative Agent of the amendment fee set forth
herein; and
(c)    Receipt by the Administrative Agent of such other documents, instruments
and certificates as the Administrative Agent shall reasonably request.
Section 4.    Representations and Warranties; No Default.
(a)    The representations and warranties of the Borrowers set forth in
Section 11 of the Loan Agreement shall be deemed made or remade, as applicable,
by each Borrower as of the date hereof, and shall be true and correct in all
material respects as of the date hereof except to the extent that such
representation or warranty expressly relates to a specified earlier date, in
which case such representation and warranty shall be true and correct in all
material respects as of such earlier date; and
(b)    Each Borrower represents and warrants to the Administrative Agent and the
Lenders that (i) the execution and delivery by such Borrower of this Amendment
and the performance by it of the transactions herein contemplated (A) are and
will be within its organizational powers, (B) have been authorized by all
necessary organizational action and (C) are not and will not be in contravention
of any order of any court or other agency of government, of law or any other
indenture, agreement or contract to which such Borrower is a party or by which
the property of such Borrower is bound, or be in violation of, result in a
breach of, or constitute


 
4
 




--------------------------------------------------------------------------------

EXHIBIT 10.1


with due notice and/or lapse of time a default under any such indenture,
agreement or contract, which contravention, violation or breach would reasonably
be expected to have a Material Adverse Effect or result in the imposition of any
lien, charge or encumbrance of any nature on any of the properties of such
Borrower (other than Permitted Liens) and (ii) No Default or Event of Default
has occurred and is continuing.
Section 5.    Affirmation. Except as specifically amended pursuant to the terms
hereof, the Loan Agreement and the other Loan Documents (and all covenants,
terms, conditions and agreements therein), shall remain in full force and
effect, and are hereby ratified and confirmed in all respects by the Borrowers.
Each Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that as of the date hereof, there are no claims, counterclaims, offsets
or defenses arising out of or with respect to the Obligations. Each Borrower
hereby confirms its existing grant to the Administrative Agent, for its benefit
and the benefit of the Lenders, of a lien on and security interest in the
Collateral. Each Borrower hereby reaffirms that all liens and security interests
at any time granted by it to the Administrative Agent, for its benefit and the
benefit of the Lenders, continue in full force and effect and secure and shall
continue to secure the Obligations. Nothing herein contained is intended to in
any manner impair or limit the validity, priority and extent of the
Administrative Agent’s existing security interest in and liens upon the
Collateral. Any and all references to the Loan Agreement in each of the Loan
Documents shall be deemed to refer to and include this Amendment.
Section 6.    Fees and Expenses. Each Borrower agrees to comply with
Section 4.3.4 of the Loan Agreement, in connection with the evaluation,
negotiation, preparation, execution and delivery of this Amendment. In addition
to the foregoing, the Borrowers agree to pay to the Administrative Agent an
amendment fee of $50,000 to be allocated to the Lenders in accordance with their
Pro Rata Share of the Commitments
Section 7.    Miscellaneous.
(a)    Each Borrower hereby agrees to take all such actions and to execute
and/or deliver to the Administrative Agent all such documents, assignments,
financing statements and other documents as the Administrative Agent may
reasonably require from time to time, to effectuate and implement the purposes
of this Amendment and the other Loan Documents.
(b)    This Amendment shall be binding on and shall inure to the benefit of the
Borrowers, the Administrative Agent, the Lenders and their respective successors
and (to the extent permitted under the Loan Agreement) assigns. No rights are
intended to be created hereunder for the benefit of any third-party donee,
creditor or incidental beneficiary.
(c)    Wherever possible, each provision of this Amendment shall be interpreted
in such a manner as to be effective and valid under applicable law, but if any
provision of this Amendment shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Amendment.


 
5
 




--------------------------------------------------------------------------------

EXHIBIT 10.1


(d)    The headings of any paragraph of this Amendment are for convenience only
and shall not be used to interpret any provision hereof.
(e)    This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement. Execution and delivery by facsimile or other electronic
transmission shall bind the undersigned. Receipt of an executed signature page
to this Amendment by facsimile or other electronic transmission shall constitute
effective delivery thereof and shall be deemed an original signature hereunder.
(f)    No modification hereof or any agreement referred to herein shall be
binding or enforceable unless in writing and signed on behalf of the party
against whom enforcement is sought.
(g)    The terms and conditions of this Amendment shall be governed by and
construed in accordance with the internal laws of the State of Illinois
excluding conflict of laws statutes or common law principles that would result
in the application of laws other than the internal laws of the State of
Illinois.
(h)    EACH OF THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THE
EXECUTION OR ACCEPTANCE OF THIS AMENDMENT, WAIVES ITS AND THEIR RIGHT TO TRIAL
BY JURY IN ANY ACTION, SUIT OR PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING
OUT OF OR RELATED TO THIS AMENDMENT, ANY OF THE OTHER LOAN DOCUMENTS, THE
OBLIGATIONS OR THE COLLATERAL.
[SIGNATURE PAGES FOLLOW]




 
6
 




--------------------------------------------------------------------------------


(Signature Page to Tenth Amendment to
Second Amended and Restated Loan and Security Agreement)




IN WITNESS WHEREOF, the parties hereto have duly executed this Tenth Amendment
to Second Amended and Restated Loan and Security Agreement as of the date first
above written.
US BORROWERS:
WESTMORELAND COAL COMPANY, a Delaware corporation
By:   /s/ Jennifer S. Grafton          
Jennifer S. Grafton
Chief Administrative Officer & Secretary
 
WESTMORELAND ENERGY LLC, a Delaware limited liability company
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
WESTMORELAND – NORTH CAROLINA POWER, L.L.C., a Virginia limited liability
company
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
WEI-ROANOKE VALLEY, INC., a Delaware corporation
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
WESTMORELAND – ROANOKE VALLEY, L.P., a Delaware limited partnership
   By: WEI-Roanoke Valley, Inc., 
its general partner
By: /s/ Samuel N. Hagreen       
       Samuel N. Hagreen 
       Secretary



 
 
 




--------------------------------------------------------------------------------

(Signature Page to Tenth Amendment to
Second Amended and Restated Loan and Security Agreement)




US BORROWERS:
WESTMORELAND PARTNERS, a Virginia general partnership
By: Westmoreland-Roanoke Valley, L.P., its general partner
   By: WEI-Roanoke Valley, Inc.,  
its general partner
   By: /s/ Samuel N. Hagreen       
              Samuel N. Hagreen 
              Secretary 

By: Westmoreland-North Carolina Power, L.L.C., its general partner
By: /s/ Samuel N. Hagreen       
        Samuel N. Hagreen 
        Secretary
 
WESTMORELAND RESOURCES, INC., a Delaware corporation
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
WESTMORELAND COAL SALES COMPANY, INC., a Delaware corporation
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
WRI PARTNERS, INC., a Delaware corporation
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
US BORROWERS:
WCC LAND HOLDING COMPANY, INC., a Delaware corporation
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary



 
 
 




--------------------------------------------------------------------------------

(Signature Page to Tenth Amendment to
Second Amended and Restated Loan and Security Agreement)




 
WESTMORELAND CANADA LLC, a Delaware limited liability company
By:    /s/ Jennifer S. Grafton    
   Jennifer S. Grafton 
   Vice President and Secretary
 
WESTMORELAND ENERGY SERVICES, INC., a Delaware corporation
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
WESTMORELAND MINING LLC, a Delaware limited liability company
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
WESTERN ENERGY COMPANY, a Montana corporation
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
TEXAS WESTMORELAND COAL CO., a Montana corporation
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
US BORROWERS:
WESTMORELAND SAVAGE CORPORATION, a Delaware corporation
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
DAKOTA WESTMORELAND CORPORATION, a Delaware corporation
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary



 
 
 




--------------------------------------------------------------------------------

(Signature Page to Tenth Amendment to
Second Amended and Restated Loan and Security Agreement)




 
BUCKINGHAM COAL COMPANY, LLC, an Ohio limited liability company
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
HAYSTACK COAL COMPANY, a Delaware corporation
By:   /s/ Samuel N. Hagreen    
Name: Samuel N. Hagreen    
Its:   Secretary   


CANADIAN BORROWERS:
WESTMORELAND CANADIAN INVESTMENTS, L.P., a limited partnership organized and
existing under the laws of the Province of Quebec
By: Westmoreland Canada LLC,  
its general partner
   By:   /s/ Jennifer S. Grafton       
        Jennifer S. Grafton 
        Vice President and Secretary
CANADIAN BORROWERS:
WESTMORELAND CANADA HOLDINGS, INC., a corporation organized and existing under
the laws of the Province of Alberta
By:    /s/ Jennifer S. Grafton    
   Jennifer S. Grafton 
   Assistant Secretary
 
WESTMORELAND PRAIRIE RESOURCES INC., a corporation organized and existing under
the laws of the Province of Alberta
By:   /s/ Jennifer S. Grafton    
   Jennifer S. Grafton 
   Assistant Secretary
 
PRAIRIE MINES & ROYALTY ULC, an unlimited liability company organized under the
laws of the Province of Alberta
By:   /s/ Jennifer S. Grafton    
   Jennifer S. Grafton 
   Assistant Secretary



 
 
 




--------------------------------------------------------------------------------

(Signature Page to Tenth Amendment to
Second Amended and Restated Loan and Security Agreement)






WCC BV:
WCC HOLDING B.V., a B.V. organized and existing under the laws of the
Netherlands
By:   /s/ Jennifer S. Grafton    
   Jennifer S. Grafton  
   Managing Director A
By:   /s/ Clemens Cornelis van den Broek    
   Clemens Cornelis van den Broek 
   Managing Director B







 
 
 




--------------------------------------------------------------------------------


(Signature Page to Tenth Amendment to
Second Amended and Restated Loan and Security Agreement)






ADMINISTRATIVE AGENT
AND A LENDER:
THE PRIVATEBANK AND TRUST COMPANY
By:   /s/ Douglas Colletti    
   Douglas Colletti 
   Managing Director







 
 
 




--------------------------------------------------------------------------------


(Signature Page to Tenth Amendment to
Second Amended and Restated Loan and Security Agreement)




LENDER:
EAST WEST BANK
By:   /s/John E. Kolb    
Name: John E. Kolb    
Its:   Vice President   











 
 
 


